Case 1:21-cv-01098-SEB-TAB Document   1-3 Filed 04/30/21
                           06D01 -21 03-CT-00031  8      Page 1 of 5 PageID  #: 16
                                                                          Filed: 3/12/2021                             12:40 PM
                                                                                                                           Clerk
                                             Boone Superior Court     1                                  Boone   County, Indiana




                IN THE SUPERIOR            COURT N0.  FOR BOONE COUNTY
                                                                  1
                                         STATE 0F INDIANA

                                                CAUSE N0.

 JONATHAN JOHNSON,                                     )

                                                       )

           PLAINTIFF,                                  )

                                                       )

 V.                                                    )

                                                       )

 CRETE CARRIER CORPORATION,                            )

 ENRIQUE ESPINOZA, AND




                                              m
                                                       )

 GEICO CASUALTY COMPANY,                               )

                                                       )

           DEFENDANTS.                                 )




      Plaintiff       Jonathan Johnson, by counsel, hereby asserts claims              for relief against


 Defendants Crete Carrier Corporation, Enrique Espinoza, and Geico Casualty

 Company. In support           hereof, the Plaintiff states           and   alleges:


      1.   At   all   times relevant herein, Jonathan Johnson was domiciled in Cook County,

 Illinois   and traveling      in   Boone County, Indiana.

      2.   At   all   times relevant herein, Enrique Espinoza was traveling in Boone

 County, Indiana.

      3.   At   all   times relevant herein, Crete Carrier Corporation was doing business in

 the state 0f Indiana.

      4.   At   all   times relevant herein, Enrique Espinoza was an employee 0f Crete

 Carrier Corporation and working Within the scope 0f said employment.                         As a   result


 0f   an employee-employer relationship, Crete Carrier Corporation                     is liable,   under the

 theory 0f respondeat superior, for the negligent acts or omissions of Enrique

                                                Page       1 of   5
Case 1:21-cv-01098-SEB-TAB Document 1-3 Filed 04/30/21 Page 2 of 5 PageID #: 17




 Espinoza.

       5.    At   all   times relevant herein, Geico Casualty     Company was an insurance

company            licensed t0 d0 business in Indiana.


       6.    On May       16, 2019, at   approximately 8355 p.m., Jonathan Johnson was driving

 an Acura on Southbound Interstate 65               in the right turn lane 0f the   ramp   for exit


 140 in Boone County, Indiana.

       ’7.   At said date and time, Enrique Espinoza was operating a Semi-Tractor              t0 the


left 0f      the Acura.



                                                    M
       Jonathan Johnson, by counsel, hereby asserts claims             for relief against Crete


 Carrier Corporation and Enrique Espinoza.


       8.    At   all   times relevant herein, Crete Carrier Corporation was a motor carrier

 subject t0 the provisions 0f the Federal            Motor Carrier Safety Regulations as

incorporated by reference in Indiana Code §8-2.1-24-18.

       9.    At   all   times relevant herein, the Semi-Tractor and Trailer being operated by

 Enrique Espinoza was a commercial motor vehicle subject t0 the provisions 0f the

 Federal Motor Carrier Safety Regulations as incorporated by reference in Indiana

 Code §8-2.1-24—18.

       10.    At   all   times relevant herein, as the driver and operator 0f the Semi-Tractor

 and     Trailer,        Enrique Espinoza, was subject t0 the provisions 0f the Federal Motor

 Carrier Safety Regulations as incorporated by reference in Indiana Code §8-2.1-24-


 18.



                                                  Page 2   of 5
Case 1:21-cv-01098-SEB-TAB Document 1-3 Filed 04/30/21 Page 3 of 5 PageID #: 18




    11.   On May   16, 2019, at   approximately 8355 p.m., the negligent conduct 0f

 Enrique Espinoza in operating the Semi-Tractor and Trailer was a responsible

cause 0f a collision with the Acura being occupied by Jonathan Johnson.

    12.   At said date and time, Enrique Espinoza was negligent in operating the

 Semi-Tractor and Trailer, including failing to use reasonable care, failing t0

 maintain proper control, failing t0 keep a proper lookout, driving at an

unreasonable speed under the circumstances, turning from a direct course upon the

roadway When the movement could not be made With reasonable                          safety,   and   failing


t0 yield the right-of-way.


    13.   The negligent conduct    0f   Enrique Espinoza was the unexcused Violation 0f

one 0r more laws designed t0 protect the class 0f persons, including Jonathan

Johnson, against the type of harm Which occurred because of the Violation.

    14.   The negligent conduct    of   Enrique Espinoza was a responsible cause of

Jonathan Johnson experiencing harms, including                    injuries, pain, suffering,    and

 damages.

          WHEREFORE,      Plaintiff     Jonathan Johnson prays that the Court enters a

judgment against Defendants Crete Carrier Corporation and Enrique Espinoza                              for


compensatory damages in an amount sufficient                 to   remedy the harms       to Plaintiff


Jonathan Johnson,      for costs, for a trial   by jury 0n        all   issues in this cause,   and   all


other just and proper relief in the premises.



                                              M
    Jonathan Johnson, by counsel, hereby asserts claims                    for relief against Geico



                                             Page 3   of 5
Case 1:21-cv-01098-SEB-TAB Document 1-3 Filed 04/30/21 Page 4 of 5 PageID #: 19




 Casualty Company.

    15.    Jonathan Johnson incorporates by reference herein paragraphs numbered 11

through 14 of the Complaint.

    16.    On May   16, 2019, at   approximately 8155 p.m., at the time of the                  collision,


 Geico Casualty     Company had       in force       and   effect a   motor vehicle insurance policy

 (“Policy”),   which insured Jonathan Johnson.

    17.    At the time   0f the collision,   it is   believed that the Semi-Tractor and Trailer


being operated by Enrique Espinoza              may not have had              a motor vehicle liability

insurance policy in effect and Enrique Espinoza                    may not have been         otherwise

covered by any moto vehicle liability insurance policy, bond or certificate 0f                       self-



insurance as required by Indiana Code §9-25-4-1,                      et. seq.



    18.    At the time   0f the collision, the Semi-Tractor             and Trailer may have been an

“uninsured automobile” under the terms 0f the Policy.

    19.    At the time   0f the collision,   under the       Policy, there       was uninsured motorist

bodily injury coverage.


    20.    At the time   of the collision,   Jonathan Johnson was an “insured” under the

 Policy.


    21.    Pursuant   t0 the   terms 0f the Policy,        GEICO        Casualty   Company may be

obligated to pay the compensatory             damages Jonathan Johnson                is   entitled t0 recover


from Enrique Espinoza resulting from the                   collision.


    22.    Jonathan Johnson has       fully   complied with           all   the terms and conditions in the


 Policy.




                                                Page 4      of 5
Case 1:21-cv-01098-SEB-TAB Document 1-3 Filed 04/30/21 Page 5 of 5 PageID #: 20




    WHEREFORE,           Plaintiff   Jonathan Johnson prays that the Court enters

judgment declaring and determining the rights                   0f   Jonathan Johnson under the

 Policy, declaring    and determining the obligations                0f Geico Casualty   Company under

the Policy, against Geico Casualty         Company        for   compensatory damages, up       t0 the


limit of liability   under the   Policy, to   remedy the harms            to   Jonathan Johnson

resulting from the negligent conduct of Enrique Espinoza, for costs, for a trial by


jury 0n   all   issues in this cause,   and   all   other just and proper relief in the premises.


                                                          Respectfully submitted,


                                                          CRAIG KELLEY             & FAULTLESS LLC


                                                          /s/Cbn'stopberM Barry
                                                          Christopher M. Barry, #26254-49



                                                            Alexander R. Craig
                                                          /s/

                                                          Alexander R. Craig, #31273-49




Attornevs for      Plaintiff:


 CRAIG KELLEY         & FAULTLEss LLC
5845 Lawton Loop East Drive
Indianapolis, IN 46216
(317) 545-1760
(317) 545-1794 (facsimile)




                                               Page 5    of 5
